5 F.3d 1502NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.
Del A. KIDD, Petitioner,v.DEPARTMENT OF THE INTERIOR, Respondent.
No. 91-3546.
United States Court of Appeals, Federal Circuit.
July 12, 1993.Rehearing Denied; Suggestion for Rehearing In BancDeclined Sept. 16, 1993.

Before MAYER, MICHEL and LOURIE, Circuit Judges.
PER CURIAM.


1
Del A. Kidd appeals the July 3, 1991, decision of the Merit Systems Protection Board, No. DE122191W0210, finding that he was not entitled to protection under the Whistleblower Protection Act of 1989.  We affirm.


2
Kidd alleged before the board that his 14-day suspension was an act of reprisal for two disclosures about his supervisors.  First, he alleged to several sources that they were involved in an arson on his property, and second, he wrote a letter to prospective witnesses in a grievance action against his supervisors which warned that the witnesses may also be subject to harassment by the supervisors.  The board found that neither of these allegations constituted protected disclosures under 5 U.S.C. Sec. 1221(e)(1).  We conclude that the board's decision was not arbitrary or capricious, was supported by substantial evidence, and was issued in accordance with applicable provisions of the law.  See 5 U.S.C. Sec. 7703(c) (1988).